                      Case 2:20-cv-02287-JCM-NJK Document 13 Filed 02/03/21 Page 1 of 5



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    GUY COOPER,                                          Case No. 2:20-CV-2287 JCM (NJK)
                 8                                         Plaintiff(s),                   ORDER
                 9           v.
               10     GOVERNMENT EMPLOYEES INSURANCE
                      COMPANY,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is plaintiff Guy Cooper’s (“Cooper”) motion to remand.1
               14
                      (ECF No. 8). Defendant Government Employees Insurance Company’s (“Geico”) filed a
               15
                      response in support of removal. (ECF No. 10).
               16
                      I.     BACKGROUND
               17
                             This case is about an insurer allegedly mishandling an underinsured/uninsured
               18
                      motorist (“UM/UIM”) claim. Cooper alleges that on May 5, 2017, he was rear-ended by
               19
                      non-party Kristen Young while driving southbound on Simmons Street at the Gowan Road
               20
                      intersection. (Compl., ECF No. 1-1 at ¶ 6). Cooper suffered personal injuries. (Id.). As of
               21
                      December 29, 2020, Cooper has incurred $27,507.77 in medical bills. (ECF No. 8 at 3).
               22
                      Cooper had a Geico automobile insurance policy with UM/UIM coverage that was in full
               23
                      force and effect at the time of the accident. (Id. at ¶ 8). After the accident, Cooper
               24
                      demanded the full $50,000 policy limit and Geico “refused to make adequate payment…
               25
                      without a reasonable basis in fact or law.” (Id. at ¶ 9–11).
               26
               27
               28            1
                                 The court construes Cooper’s opposition to Geico’s notice of removal as a motion to
                      remand.
James C. Mahan
U.S. District Judge
                      Case 2:20-cv-02287-JCM-NJK Document 13 Filed 02/03/21 Page 2 of 5



                1            Cooper sued Geico in Nevada state court, alleging breach of contract, violation of
                2     Nevada’s Unfair Claims Practices Act, NRS § 686A.310, contractual and tortious breaches
                3     of the covenant of good faith and fair dealing, and insurance bad faith. (ECF No. 1-1 at 5–9).
                4     Both parties have stipulated to dismiss with prejudice Cooper’s extra-contractual claims.
                5     (ECF No. 12). Geico removed the case to this court (ECF No. 1) and Cooper now asks the
                6     court to remand. (ECF No. 8).
                7     II.    LEGAL STANDARD
                8            Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v.
                9     Kroger, 437 U.S. 365, 374 (1978). Accordingly, there is a strong presumption against
              10      removal jurisdiction. Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009).
              11      Under the removal statue, a defendant may remove any civil action over which the federal
              12      district court has original jurisdiction. 28 U.S.C. § 1441(a).
              13             After a defendant learns that an action is removable, it has thirty days to file a notice
              14      of removal. Id. § 1446(b). That is, “the thirty-day clock doesn't begin ticking until a
              15      defendant receives ‘a copy of an amended pleading, motion, order or other papers from
              16      which it can determine that the case is removable.” Durham v. Lockheed Martin Corp., 445
              17      F.3d 1247, 1250 (9th Cir. 2006) (quoting 28 U.S.C. § 1446(b)(2)).
              18             A plaintiff can challenge removal with a motion to remand. 28 U.S.C. § 1447(c).
              19      The defendant must then prove by a preponderance of the evidence that the court has original
              20      jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Thus, if removal is
              21      based on diversity jurisdiction, the removing defendant must show by a preponderance of the
              22      evidence that there is complete diversity and that the amount in controversy exceeds
              23      $75,000. 28 U.S.C. § 1332(a). Ambiguities are resolved in favor of remand. Hunter, 582
              24      F.3d at 1042.
              25             Diversity jurisdiction is determined by the facts as they stood when the action
              26      commenced. Hill v. Blind Indus. & Servs. of Maryland, 179 F.3d 754, 757 (9th Cir. 1999),
              27      opinion amended on denial of reh’g, 201 F.3d 1186 (9th Cir. 1999). Any events occurring
              28      after removal that reduce the amount in controversy do not oust properly conferred diversity

James C. Mahan
U.S. District Judge                                                 -2-
                      Case 2:20-cv-02287-JCM-NJK Document 13 Filed 02/03/21 Page 3 of 5



                1     jurisdiction once it has attached. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,
                2     293 (1938). The removing defendant does not have to predict the eventual award with legal
                3     certainty. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). But it “bears the
                4     burden of actually proving the facts to support jurisdiction, including the jurisdictional
                5     amount.” Gaus, 980 F.2d at 567.
                6     III.   DISCUSSION
                7            The parties disagree over whether the amount in controversy exceeds $75,000. “In
                8     determining the amount in controversy, the court first looks to the complaint. Generally, ‘the
                9     sum claimed by the plaintiff controls if the claim is apparently made in good faith.’ ” Ibarra
              10      v. Manheim Invests., Inc. 775 F.3d 1193, 1197 (9th Cir. 2015) (citing St. Paul Mercury
              11      Indem., 303 U.S. at 289.
              12             Here, Cooper does not plead a specific damages amount. (ECF No. 1-1). Because
              13      Nevada’s rules of civil procedure allow a plaintiff to generally plead damages “in excess of
              14      $15,000” without further specification, no adverse inference is made from Cooper’s
              15      complaint. Nev. R. Civ. P. 8(a)(4); Soriano v. USAA Ins. Agency, Inc., No. 3:09-cv-00661-
              16      RCJ-RAM, 2010 WL 2609045, at *2 (D. Nev. June 24, 2010) (“[N]o adverse inference
              17      should be taken from a plaintiff's failure to specifically plead damages above $10,000 but
              18      below the minimum for diversity jurisdiction.”).
              19             As a result, it is not evident from the face of Cooper’s complaint that the amount in
              20      controversy exceeds $75,000. However, the “amount-in-controversy inquiry in the removal
              21      context is not confined to the face of the complaint.” Valdez, 372 F.3d at 1117. The parties
              22      can offer any “summary-judgement-type evidence,” id., and, as aforementioned, Geico must
              23      show by a preponderance of the evidence that the amount in controversy exceeds $75,000.
              24      Gaus, 980 F.2d at 567; Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.
              25      1997); Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).
              26             Here, Geico says, and the court agrees, that “it is undisputed that [Cooper] has
              27      incurred over $27,000 in medical specials and demanded the $50,000 policy limits.” (ECF
              28

James C. Mahan
U.S. District Judge                                               -3-
                      Case 2:20-cv-02287-JCM-NJK Document 13 Filed 02/03/21 Page 4 of 5



                1     No. 10 at 4). Therefore, Geico must now prove by a preponderance of the evidence that an
                2     additional $25,000.01 is in controversy. Sanchez, 102 F.3d at 404.
                3            To that end, Geico points to damages amounts awarded in past insurance bad faith
                4     cases, arguing “if a plaintiff is successful on a bad faith claim the damages potential is
                5     significant.” (ECF No. 10 at 8). Although past bad faith jury verdicts reveal the possible
                6     range of damages awards, this history does not persuasively establish damages in this factual
                7     context. See Auriemma v. State Farm Mut. Auto. Ins. Co., No. 2:15-cv-00678-APG-NJK,
                8     2016 WL 4157312, at *4 (D. Nev. Aug. 3, 2016); see also Soriano, 2010 WL 2609045 at *3.
                9     (“The mere possibility that Plaintiff may recover punitive damages in excess of $75,000 is
              10      not enough to satisfy Defendant’s burden.” (emphasis added)). The same applies to Geico’s
              11      back-of-the-envelope calculation regarding potential attorney’s fees that Cooper might
              12      recover. (See ECF No. 10 at 6).
              13             Next, Geico notes that Cooper seeks damages “in excess of $15,000” each for bad
              14      faith and unfair claims practices. (ECF No. 10 at 5). These amounts, together with $50,000
              15      on a breach of contract claim, puts the amount in controversy at $80,000. (Id.). But
              16      Nevada’s rules of civil procedure allow a pleader seeking more than $15,000 in damages to
              17      perfunctorily request damages “in excess of $15,000” without further specification of the
              18      amount. Nev. R. Civ. P. 8(a)(4). Therefore, as aforementioned, Cooper’s complaint is
              19      unpersuasive evidence of the true amount in controversy. See Soriano, 2010 WL 260904 at
              20      *3.
              21             In sum, Geico cannot satisfy its burden with conclusory allegations. See Singer, 116
              22      F.3d at 377; see also Auriemma, 2016 WL 4157312, at *4. (finding the removing defendant
              23      satisfied its burden by providing a demand letter and pointing to plaintiffs’ anticipation of
              24      future medical costs which were supplemented by subsequent extra-contractual claims and
              25      requests for punitive damages). Because Geico has not satisfied its burden to prove by a
              26      preponderance of the evidence that the amount in controversy exceeds $75,000, this case
              27      must be remanded.
              28      ...

James C. Mahan
U.S. District Judge                                               -4-
                      Case 2:20-cv-02287-JCM-NJK Document 13 Filed 02/03/21 Page 5 of 5



                1     IV.    CONCLUSION
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Cooper’s motion to
                4     remand (ECF No. 8) be, and the same hereby is, GRANTED.
                5            IT IS FURTHER ORDERED that the clerk shall REMAND this case back to the
                6     Eighth Judicial District Court for Clark County, Nevada, Case No. A-20-824086-C, and
                7     close this case.
                8            DATED February 3, 2021.
                9                                           __________________________________________
                                                            UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                           -5-
